An acknowledgement of service, and waiver of further service, by counsel for defendant in error, on the bill of exceptions, dated anterior to the certificate of the Judge, is not a valid service. (R.)Bill of exceptions. Service. Practice before the Supreme Court. Before the Supreme Court. July Term, 1873.When this case was called, a motion was made by the defendant to dismiss the writ of error upon the ground that there never had been valid service made of the bill of exceptions. The entries upon this paper showed that it was certified by the Judge, on September 20th, 1873, whilst on the nineteenth of the same month, (the preceding day,) was entered thereon an acknowledgement of service and waiver of further service, signed by counsel for defendant.The motion was sustained and the writ of error dismissed.